In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: July 22, 2021

* * * * * * * * * * * * * *                  *
SHARON HUGHES,                               *       UNPUBLISHED
                                             *
               Petitioner,                   *       No. 18-1895V
                                             *
v.                                           *       Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *       Ruling on Entitlement; Influenza (“Flu”)
AND HUMAN SERVICES,                          *       Vaccine; Shoulder Injury Related to
                                             *       Vaccine Administration (“SIRVA”).
               Respondent.                   *
                                             *
* * * * * * * * * * * * * *                 *

Milton Clay Ragsdale, Ragsdale LLC, Birmingham, AL, for petitioner.
Benjamin P. Warder, U.S. Department of Justice, Washington, DC, for respondent.

                               RULING ON ENTITLEMENT1

        On December 10, 2018, Sharon Hughes (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“Vaccine Act” or “the Program”), 42
U.S.C. § 300aa-10 et seq. (2012).2 Petitioner alleged that she suffered a right shoulder injury as
the result of an influenza (“flu”) vaccination she received on October 30, 2017. Petition at 1
(ECF No. 1).




1
  Because this Ruling contains a reasoned explanation for the action in this case, the undersigned
is required to post it on the United States Court of Federal Claims’ website in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). This means the Ruling will be available to
anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that the
identified material fits within this definition, the undersigned will redact such material from
public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this Ruling to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.
        A fact hearing was held on May 18, 2021, in which the undersigned found by
preponderant evidence that the onset of petitioner’s shoulder injury occurred within 48 hours of
her flu vaccination. See Ruling of Fact dated June 7, 2021, at 2 (ECF No. 43).

        On July 22, 2021, respondent filed an amended report pursuant to Vaccine Rule 4(c) in
which he conceded that petitioner is entitled to compensation in this case. Amended
Respondent’s Report (“Am. Resp. Rept.”) at 2. Respondent stated, “[t]he facts of this case, as
reflected in the Petition and accompanying documents, have been reviewed by the medical
personnel of the Division of Injury Compensation Programs, Department of Health and Human
Services (“DICP”). DICP elects not to defend this case.” Id. “Respondent recommends that the
Court issue an entitlement decision, which recognizes that respondent elects not to defend this
case.” Id. at 9.

        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. § 13; Vaccine Rule 8(d). In light of respondent’s
position not to defend the case, and based upon a review of the record, and the respondents
request that the undersigned issue an entitlement decision, the undersigned finds that petitioner is
entitled to compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




                                                 2